 



Exhibit 10.4
2005 EQUITY INCENTIVE PLAN
OF
INSTEEL INDUSTRIES, INC.
As amended by the Board of Directors on September 18, 2007

 



--------------------------------------------------------------------------------



 



2005 EQUITY INCENTIVE PLAN OF
INSTEEL INDUSTRIES, INC.
1. Purpose.
          The purpose of the 2005 Equity Incentive Plan of Insteel Industries,
Inc. (the “Plan”) is to encourage and enable selected key employees and
non-employee directors of Insteel Industries, Inc. (the “Corporation”) to
acquire or to increase their holdings of common stock of the Corporation (the
“Common Stock”) in order to promote a closer identification of their interests
with those of the Corporation and its shareholders, thereby further stimulating
their efforts to enhance the return on capital generated by the Corporation and
the creation of value for its shareholders. This purpose will be carried out
through the granting of stock options, restricted stock, restricted stock units
and performance awards on the terms set forth herein.
2. Certain Definitions.
          For purposes of the Plan, the following terms shall have the meanings
indicated:
          (a) “Award” means an Option, Restricted Stock, Restricted Stock Unit
or Performance Award granted under this Plan.
          (b) “Award Agreement” means a written or electronic agreement executed
on behalf of the Corporation by the Chief Executive Officer (or another officer
designated by the Administrator) and delivered to the Participant and containing
terms and provisions of Awards, consistent with the Plan, as the Administrator
may approve. Such agreement may, but is not required to be, executed by the
Participant.
          (c) “Cause” means (W) termination of Participant’s employment for
“cause” in accordance with the Corporation’s or a Related Corporation’s written
policies or pursuant to the definition of “cause” as indicated in any agreement
Participant may have with the Corporation or any Related Corporation;
(X) dishonesty or conviction of a crime which brings the Participant into
disrepute or is likely to have a material detrimental impact on the business
operations of the Corporation or any Related Corporation; (Y) failure to perform
his or her duties to the satisfaction of the Corporation after written notice;
or (Z) engaging in conduct that could be materially damaging to the Corporation
without a reasonable good faith belief that such conduct was in the best
interest of the Corporation or Related Corporation. The determination of “Cause”
shall be made by the Administrator and its determination shall be final and
conclusive.
          (d) A “Change of Control” shall be deemed to have occurred on the
earliest of the following dates:
     (i) The date any entity or person shall have become the beneficial owner
of, or shall have obtained voting control over, twenty percent (20%) or more of
the outstanding Common Stock of the Corporation.
     (ii) The date (A) the Corporation consummates a merger or consolidation
with or into another corporation, or any other transaction pursuant to which any
shares of

 



--------------------------------------------------------------------------------



 



Common Stock of the Corporation are converted into cash, securities or other
property of another corporation or entity, other than a merger, consolidation or
other transaction in which holders of Common Stock immediately prior to the
merger, consolidation or other transaction have substantially the same
proportionate ownership of common stock or ownership interests of the surviving
corporation or entity immediately after the merger, consolidation or other
transaction, or (B) there is a sale or other disposition of all or substantially
all the assets of the Corporation other than to a corporation or other entity in
which holders of Common Stock of the Corporation immediately prior to the sale
or other disposition have substantially the same proportionate ownership of
stock or ownership interests of the surviving corporation or other entity
immediately after the sale or other disposition or (C) there is a complete
liquidation or dissolution of the Corporation; or
     (iii) The date there shall have been a change in a majority of the Board of
Directors of the Corporation within a 12-month period unless the nomination for
election by the Corporation’s shareholders of each new director was approved by
the vote of two-thirds of the directors then still in office that were in office
at the beginning of the 12-month period.
(For purposes herein, the term “person” shall mean any individual, corporation,
partnership, group, association or other person, as such term is defined in
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, other than the
Corporation, a subsidiary of the Corporation or any employee benefit plan(s)
sponsored or maintained by the Corporation or any subsidiary thereof, and the
term “beneficial owner” shall have the meaning given the term in Rule 13d-3
under the Exchange Act.)
          (e) “Code” means the Internal Revenue Code of 1986, as amended or
recodified from time to time, and any successor thereto.
          (f) “Committee” means the Executive Compensation Committee of the
Board of Directors or any other standing or special committee that may be
established and appointed by the Board of Directors for the purpose of
administering this Plan and performing such other duties as are contemplated to
be performed by the Committee as herein provided. The Committee shall be
composed of not less than three directors, all of whom are “non-employee
directors” (within the meaning of Rule 16b-3 of the Act), “outside directors”
(within the meaning of Section 162(m) of the Code) and “independent” directors
(within the meaning of the applicable stock exchange listing standards on which
shares of the Common Stock are traded).
          (g) “Common Stock” means the Common Stock, no par value, of the
Corporation.
          (h) “Covered Employee” means any individual who, on the last day of
the taxable year, is the Chief Executive Officer of the Corporation or is acting
in such capacity or among the four highest paid compensated officers (other than
the Chief Executive Officer) within the meaning of Section 162(m) of the Code.
          (i) “Date of Grant” shall mean the date that the Administrator acts to
grant an Award, or on any later date specified by the Administrator as the
effective date of the Award.

2



--------------------------------------------------------------------------------



 



          (j) “Disability” shall mean the inability of the Participant to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death, or which
has lasted or can be expected to last for a continuous period of not less than
twelve months, within the meaning of Section 22(e)(3) of the Code. The
Administrator shall determine whether a Participant is disabled within the
meaning of the Plan.
          (k) “Exchange Act” means the Securities Exchange Act of 1934, as in
effect from time to time.
          (l) “Fair Market Value” with respect to a share of Common Stock shall
be established in good faith by the Administrator and, except as may otherwise
be determined by the Administrator, the fair market value shall be determined in
accordance with the following provisions: (A) if the shares of Common Stock are
listed for trading on the New York Stock Exchange or the American Stock
Exchange, the fair market value shall be the closing sales price per share of
the shares on the New York Stock Exchange or the American Stock Exchange (as
applicable) on the date immediately preceding the date the Award is granted or
otherwise being valued, or, if there is no transaction on such date, then on the
trading date nearest preceding the date the Award is granted or otherwise being
valued for which closing price information is available, and, provided further,
if the shares are quoted on the Nasdaq National Market or the Nasdaq SmallCap
Market of the Nasdaq Stock Market but are not listed for trading on the New York
Stock Exchange or the American Stock Exchange, the fair market value shall be
the closing sales price for such stock (or the closing bid, if no sales were
reported) as quoted on such system on the date immediately preceding the date
the Award is granted or otherwise being valued for which such information is
available; or (B) if the shares of Common Stock are not listed or reported in
any of the foregoing, then the fair market value shall be determined by the
Administrator in accordance with the applicable provisions of Section 20.2031-2
of the Federal Estate Tax Regulations, or in any other manner consistent with
the Code and accompanying regulations.
          (m) “Incentive Stock Option” means an option to purchase Common Stock
which qualifies as an incentive stock option under Section 422 of the Code and
which is designated by the Administrator to be an Incentive Stock Option.
          (n) “Nonqualified Stock Option” means an option to purchase Common
Stock which is designated as such or which does not qualify as an Incentive
Stock Option.
          (o) “Option” means either an Incentive Stock Option or a Nonqualified
Stock Option granted under Section 8 of the Plan.
          (p) “Option Price” means the purchase price per share of Common Stock
payable on exercise of an Option.
          (q) “Parent” or “parent corporation” means any corporation (other than
the Corporation) in an unbroken chain of corporations ending with the
Corporation if, at the time as of which a determination is being made, each
corporation other than the Corporation owns stock possessing fifty percent or
more of the total combined voting power of all classes of stock in another
corporation in the chain.

3



--------------------------------------------------------------------------------



 



          (r) “Participant” means an eligible person under Section 7 of the Plan
who is selected by the Administrator to receive an Award under this Plan.
          (s) “Performance Award” means a contractual right awarded pursuant to
Section 10 of this Plan to receive a share of Common Stock (or its value in
cash) or a cash-denominated award which are forfeitable by the Participant until
the achievement of pre-established performance objectives over a performance
period.
          (t) “Plan” means this 2005 Equity Incentive Plan of Insteel
Industries, Inc., as contained herein and any amendments hereto or restatements
hereof.
          (u) “Related Corporation” means any parent or subsidiary of the
Corporation.
          (v) “Restricted Stock” means an award of shares of Common Stock made
pursuant to Section 9 of this Plan that is nontransferable and forfeitable by
the Participant until the completion of a specified period of future service,
the achievement of pre-established performance objectives or until otherwise
determined by the Administrator.
          (w) “Restricted Stock Unit” means a contractual right awarded pursuant
to Section 9 of this Plan to receive a share of Common Stock (or its value in
cash) that is forfeitable by the Participant until the completion of a specified
period of future service, the achievement of pre-established performance
objectives or until otherwise determined by the Administrator.
          (x) “Rule 16b-3” means Rule 16b-3 under Section 16 of the Act (or any
successor rule to the same effect) as in effect from time to time.
          (y) “Securities Act” means the Securities Act of 1933, as in effect
from time to time.
          (z) “Subsidiary” or “subsidiary corporation” means any corporation
(other than the Corporation) in an unbroken chain of corporations beginning with
the Corporation if, at the time as of which a determination is being made, each
corporation other than the last corporation in the unbroken chain owns stock
possessing fifty percent or more of the total combined voting power of all
classes of stock in another corporation in the chain.
3. Administration of the Plan.
          (a) The Plan shall be administered by the Committee. To the extent
permitted by law, the Committee may delegate to one or more executive officers
of the Company the power to make Awards to Participants, other than to any
non-employee director or any officer under Section 16 of the Act or a Covered
Employee if the Award is intended to qualify as “performance-based compensation”
within the meaning of Section 162(m) of the Code, provided that when so
delegating, the Committee shall fix the aggregate maximum amount of such Awards
and the maximum Award for any one Participant that may be awarded by such
delegate(s). For the purposes herein, the term “Administrator” shall refer to
the Committee and its delegates.
          (b) Any action of the Administrator may be taken by a written
instrument signed by all of the members of the Administrator and any action so
taken by written consent shall be as

4



--------------------------------------------------------------------------------



 



fully effective as if it had been taken by a majority of the members at a
meeting duly held and called. Subject to the provisions of the Plan, the
Administrator shall have full and final authority, in its discretion, to take
any action with respect to the Plan including, without limitation, the
following: (i) to determine the individuals to receive Awards, the nature of
each Option as an Incentive Stock Option or a Nonqualified Stock Option, the
times when Awards shall be granted, the number of shares to be subject to each
Award, the Option Price (determined in accordance with Section 8), the Option
Period (determined in accordance with Section 8), the time or times when each
Award shall vest and be exercisable or payable, and all related terms
conditions, restrictions and limitations; (ii) to prescribe the form or forms of
any Award Agreements; (iii) to establish, amend and rescind rules and
regulations for the administration of the Plan; and (iv) to construe and
interpret the Plan, the rules and regulations, and the Award Agreements, and to
make all other determinations deemed necessary or advisable for administering
the Plan. The Administrator also shall have authority, in its discretion, to
accelerate the date that any Award which was not otherwise exercisable, vested
or payable shall become exercisable, vested or payable in whole or in part
without any obligation to accelerate such date with respect to any other Award
granted to any recipient. The express grant in this Plan of any specific power
to the Administrator shall not be construed as limiting any power or authority
of the Administrator. Any decision made, or action taken, by the Administrator
shall be final and conclusive. The members of the Administrator shall not be
liable for any act done in good faith with respect to this Plan or any Award
Agreement. All expenses of administering this Plan shall be borne by the
Corporation.
          (c) The Corporation shall indemnify and hold harmless each person who
is or shall have been a member of the Administrator, acting as such, or any
delegate of such, against and from any cost, liability, loss or expense, that
may be imposed upon or reasonably incurred by such person in connection with or
resulting from any action, claim, suit, or other proceeding to which such person
may be a party or in which such person may be involved by reason of any action
taken or not taken under the Plan or against and from any and all amounts paid
by such person in settlement thereof, with the Corporation’s approval, or paid
by such person in satisfaction of any judgment in such action, suit or
proceeding against such person, provided he or she shall give the Corporation
the opportunity, at its own expense, to handle and defend the same before such
person undertakes to handle or defend it on his or her own behalf.
Notwithstanding the foregoing, the Corporation shall not indemnify or hold
harmless any such person if (i) applicable law or the Corporation’s Articles of
Incorporation or Bylaws prohibit such indemnification or (ii) such persons did
not act in good faith or in a manner that such person believed to be consistent
with the Plan or (iii) such person’s conduct constituted gross negligence or
willful misconduct. The foregoing right of indemnification shall not be
exclusive of any other rights of indemnification to which such persons may be
entitled under the Company’s Articles of Incorporation or Bylaws, as a matter of
law or otherwise, or under any other power that the Corporation may have to
indemnify such person or hold him or her harmless. The provisions of the
foregoing indemnity shall survive indefinitely the term of this Plan.
4. Effective Date; Term of the Plan.
          The effective date of the Plan shall be February 15, 2005. Awards may
be granted under the Plan on or after the effective date, but not after the
tenth anniversary of the effective date.

5



--------------------------------------------------------------------------------



 



However, this Plan, and any Awards granted hereunder, shall not be effective
unless the Plan is approved by the Corporation’s shareholders within one year
after the adoption of the Plan.
5. Shares of Common Stock Subject to the Plan.
          The number of shares of Common Stock that may be issued pursuant to
Awards shall not exceed in the aggregate 885,000 shares of authorized but
unissued Common Stock. The Corporation hereby reserves sufficient authorized
shares to provide for the exercise or settlement of such Awards. The following
rules shall apply for purposes of the determination of the number of shares
available for grant under the Plan:
          (a) Any shares of Common Stock which are subject to Awards under this
Plan that are terminated unexercised, forfeited or surrendered or that expire
for any reason (including, but not limited to, shares of Common Stock tendered
to exercise outstanding Options or shares tendered or withheld for taxes under
any Award under this Plan) shall again be available for issuance under the Plan,
provided that such shares may only be used in respect of Awards of the same or a
substantially similar type (i.e., shares related to forfeited Options may be
used to grant new Options, forfeited Restricted Stock may be used to grant new
Restricted Stock, Restricted Stock Units or Performance Shares).
          (b) Awards that can only be settled in cash shall not result in a
charge against the aggregate number of shares available for issuance. For
purposes of determining the maximum number of shares available for issuance
under the Plan, Awards that may be settled in shares of Common Stock shall
initially cause the available reserve to be reduced by the maximum number of
shares of Common Stock that may be issued in connection with the Award.
Notwithstanding the foregoing, any shares not actually issued at exercise or
settlement shall again be available for issuance under the Plan.
          (c) If there is any change in the shares of Common Stock because of a
merger, consolidation or reorganization involving the Corporation or a Related
Corporation, or if the Corporation declares a stock dividend or stock split
distributable in shares of Common Stock, or if there is a change in the capital
structure of the Corporation or a Related Corporation affecting the Common
Stock, the number of shares of Common Stock reserved for issuance under the Plan
and the per individual limitations shall be correspondingly adjusted, and the
Administrator shall make such adjustments to Awards (including the Option Price
of outstanding Options) or to any provisions of this Plan as the Administrator
deems equitable to prevent dilution or enlargement of Award benefits.
Notwithstanding the foregoing, the issuance by the Corporation of stock of any
class, or securities convertible into stock of any class, for cash or property,
or for labor or services, either upon direct sale or upon the exercise of rights
or warrants to subscribe therefore, or upon conversion of stock or other
obligations of the Corporation convertible into such stock or other securities,
shall not affect, and no adjustment by reason thereof shall be made with respect
to, the number of shares of Common Stock reserved for issuance under the Plan,
the per individual limits or the terms of outstanding Awards.

6



--------------------------------------------------------------------------------



 



6. Individual Limits.
          Subject to adjustment as provided in Section 5(c) of this Plan, in any
calendar year, no individual Participant shall be granted under this Plan
(i) Stock Options for more than 100,000 shares of Common Stock, (ii) Restricted
Stock, Restricted Stock Units or Performance Awards denominated in shares of
Common Stock for more than 50,000 shares of Common Stock in the aggregate, or
(iii) Performance Awards denominated in cash valued at maximum at more than
$750,000.
7. Eligibility.
          An Award may be granted only to an individual who satisfies the
following eligibility requirements on the date the Award is granted:
          (a) The individual is a key employee or non-employee director of the
Corporation or a key employee of a Related Corporation (including an entity that
becomes a Related Corporation after the adoption of this Plan). For this
purpose, an individual shall be considered to be an “employee” only if there
exists between the individual and the Corporation or a Related Corporation the
legal and bona fide relationship of employer and employee. In determining
whether such a relationship exists, the regulations of the United States
Treasury Department relating to the determination of the employment relationship
for the purpose of collection of income tax on wages at the source shall be
applied. Also for this purpose, a “key employee” shall mean an employee of the
Corporation or a Related Corporation whom the Administrator determines qualifies
as a key employee based on the nature and extent of such employee’s duties,
responsibilities, personal capabilities, performance, potential or any
combination of such factors.
          (b) With respect to the grant of an Incentive Stock Option, the
individual must be an employee who does not own, immediately before the time
that the Incentive Stock Option is granted, stock possessing more than ten
percent (10%) of the total combined voting power of all classes of stock of the
Corporation or a Related Corporation; provided, that an individual owning more
than ten percent (10%) of the total combined voting power of all classes of
stock of the Corporation or a Related Corporation may be granted an Incentive
Stock Option if the price at which such Option may be exercised is greater than
or equal to 110 percent of the fair market value of the shares on the date the
Option is granted and the period of the Option does not exceed five years. For
this purpose, an individual will be deemed to own stock which is attributed to
him under Section 424(d) of the Code.
8. Options Grants to Employees.
          Subject to the limitations of the Plan, the Administrator may in its
sole and absolute discretion grant Options to such eligible individuals, in such
numbers, upon such terms and conditions and at such times as the Administrator
shall determine. Both Incentive Stock Options and Nonqualified Stock Options may
be granted under the Plan. To the extent that an Option is designated as an
Incentive Stock Option but does not qualify as such under Section 422 of the
Code, the Option (or portion thereof) shall be treated as a Nonqualified Option.
Each grant shall specify the number of shares of Common Stock to which the
Option pertains, subject to the

7



--------------------------------------------------------------------------------



 



limitations set forth in Sections 5 and 6 of this Plan. In addition, the
following provisions shall apply with respect to Options:
          (a) The Option Price shall be no less than the Fair Market Value per
share of the Common Stock on the date the Option is granted, as established by
the Administrator and set forth in the terms of the Award Agreement.
          (b) The period during which an Option may be exercised (the “Option
Period”) shall be determined by the Administrator when the Option is granted and
shall extend from the date on which the Option is granted to a date not more
than ten years from the date on which the Option is granted. Subject to the
restriction contained in the preceding sentence and as otherwise provided in
this Plan, an Option shall be exercisable on such date or dates, during such
period, for such number of shares, and subject to such conditions as shall be
determined by the Administrator and set forth in the Award Agreement evidencing
such Option, subject to the discretion of the Administrator to accelerate the
time or times when Options may be exercised. Any Option or portion thereof not
exercised before the expiration of the Option Period shall terminate. Any grant
may provide that the Option will become exercisable in the event of termination
of employment or a Change in Control of the Corporation or any other similar
transaction or event.
          (c) An Option may be exercised by giving written notice to the
Administrator or its designee at such time and place as the Administrator shall
direct. Such notice shall specify the number of shares to be purchased pursuant
to an Option and the aggregate purchase price to be paid therefor, and shall be
accompanied by the payment of such purchase price. Such payment shall be in the
form of (i) cash; (ii) shares of Common Stock owned by the Participant for at
least six months at the time of exercise and acceptable to the Administrator; or
(iii) any combination thereof; provided, that the Administrator may, in its sole
and absolute discretion and subject to such terms and conditions as it deems
appropriate, also permit all or a portion of the purchase price to be paid by
delivery of written notice of exercise to the Corporation and delivery to a
broker of written notice of exercise and irrevocable instructions to promptly
deliver to the Corporation the amount of sale or loan proceeds to pay the Option
Price. Shares tendered in payment on the exercise of an Option shall be valued
at their Fair Market Value on the date of exercise.
          (d) No Option shall be exercised unless the Participant, at the time
of exercise, shall have been an employee or non-employee director continuously
since the date the Option was granted unless provided for otherwise in other
agreements between the Participant and the Corporation, subject to the
following:
     (i) An Option shall not be affected by any change in the terms, conditions
or status of the Participant’s employment, provided that the Participant
continues to be an employee of the Corporation or a Related Corporation.
     (ii) The employment relationship of a Participant may, in the discretion of
the Administrator, be treated as continuing intact for any period that the
Participant is on military or sick leave or other bona fide leave of absence,
provided that the period of such leave does not exceed 90 days, and in any event
shall be treated as continuing during

8



--------------------------------------------------------------------------------



 



such period as the Participant’s right to reemployment is guaranteed either by
statute or by contract. The employment relationship of a Participant may, in the
discretion of the Administrator, also be treated as continuing intact while the
Participant is not in active service because of Disability; provided, that
shares acquired by the Participant pursuant to exercise of an Incentive Stock
Option shall be subject to Sections 421 and 422 of the Code only if and to the
extent that such exercise occurs within twelve months less one day following the
date the Participant’s employment is considered to be terminated because of such
Disability under Section 422. The Administrator shall determine the date of a
Participant’s termination of employment for any reason (the “termination date”).
     (iii) Unless an individual Award Agreement provides otherwise, if the
employment of a Participant is terminated because of death or Disability, the
Option may be exercised following such termination only to the extent determined
by the Administrator in its discretion and set forth in the Award Agreement;
provided that such discretion may include a decision to accelerate the date for
exercising all or any part of the Option which was not otherwise exercisable on
the termination date. In that event, the Option must be exercised, if at all,
prior to the earlier of: (A) the first anniversary of the Participant’s death or
Disability, or (B) the close of the Option Period. In the event of the
Participant’s death, such Option shall be exercisable by such person or persons
as shall have acquired the right to exercise the Option by will or by the laws
of intestate succession. In the event of the Participant’s Disability , such
Option may be exercised by the Participant’s guardian or legal representative.
     (iv) Unless an individual Award Agreement provides otherwise, if the
employment of a Participant is terminated for any reason other than death,
Disability or Cause, his or her Option may be exercised only to the extent
determined by the Administrator in its discretion and set forth in the Award
Agreement; provided, that such discretion may include a decision to accelerate
the date of exercising all or any part of the Option which was not otherwise
exercisable on the Participant’s termination date. In that event, the Option
must be exercised, if at all, prior to the earlier of: (A) 90 days following the
Participant’s termination date for any reason other than death, Disability or
Cause, or (B) the close of the Option Period.
     (v) Unless an individual agreement provides otherwise, if the employment of
a Participant is terminated for Cause, his or her Option shall terminate and no
longer be exercisable as of the Participant’s termination date (whether or not
the Option previously became exercisable).
          (e) In no event shall there first become exercisable by the
Participant in any one calendar year Incentive Stock Options granted by the
Corporation or any Related Corporation with respect to shares of Common Stock
having an aggregate fair market value (determined at the time the Incentive
Stock Option is granted) greater than $100,000. If the limitation is exceeded,
Options that cause the limitation to be exceeded shall be exercisable
nonetheless as Nonqualified Stock Options.
          (f) A Participant or his or her legal representative, legatees or
distributees shall not be deemed to be the holder of any shares subject to an
Option and shall not have any rights as a

9



--------------------------------------------------------------------------------



 



shareholder unless and until certificates for such shares are issued (electronic
or otherwise) to him/her or them under the Plan. A certificate or certificates
(electronic or otherwise) for shares of Common Stock acquired upon exercise of
an Option shall be issued in the name of the Participant (or his or her
beneficiary) and distributed to the Participant (or his or her beneficiary) as
soon as practicable following receipt of proper notice of exercise and payment
of the Option Price and any other applicable tax withholdings.
          (g) A Participant shall notify the Corporation of any sale or other
disposition of shares of Common Stock acquired pursuant to an Option that was an
Incentive Stock Option if such sale or disposition occurs (i) within two years
of the grant of the Option or (ii) within one year of the issuance of shares of
Common Stock to the Participant. Such notice shall be in writing and directed to
the Secretary of the Corporation. The Corporation shall not be liable to any
Participant if an Option intended to be an Incentive Stock Option does not
qualify as such.
9. Restricted Stock and Restricted Stock Unit Grants to Employees.
          Subject to the limitations of the Plan, the Administrator may in its
sole and absolute discretion grant Restricted Stock and Restricted Stock Units
to such eligible individuals, in such numbers, upon such terms and conditions
and at such times as the Administrator shall determine and set forth in an Award
Agreement.
          (a) Each grant shall specify the number of shares of Common Stock to
which it pertains, subject to the limitations set forth in Sections 5 and 6 of
this Plan.
          (b) Each grant shall specify the required period or periods (if any)
of continuous service by the Participant with the Company and/or any performance
or other conditions to be satisfied before the restrictions on the Restricted
Stock or Restricted Stock Units (or installments thereof) shall lapse. Any grant
may provide for vesting in the event of a termination of employment or a Change
in Control of the Corporation or any other similar transaction or event. To the
extent the Participant’s rights in Restricted Stock or Restricted Stock Units
are forfeitable and nontransferable for a period of time, the Administrator on
the date of grant shall determine the maximum period over which the rights may
become nonforfeitable and transferable, except that such period shall not exceed
10 years.
          (c) Restricted Stock shall be evidenced in such manner as the
Administrator may deem appropriate, including book-entry registration or
issuance of one or more stock certificates. The Administrator shall require that
any stock certificates evidencing any Restricted Stock be held in the custody of
the Corporation and/or bear a legend until the restrictions lapse, and that, as
a condition of any Restricted Stock award, the Participant shall have delivered
a stock power, endorsed in blank, relating to the shares of Common Stock covered
by such Award. As a condition to grant, if required by applicable law or
otherwise determined by the Administrator, Participants may be required to pay a
minimum purchase price. Restricted Stock is nontransferable and subject to
forfeiture until the restrictions lapse.
          (d) Restricted Stock Units represent a contractual right to receive
the economic equivalent of an award of Restricted Stock. At the discretion of
the Administrator as set forth in the Award Agreement, Restricted Stock Units
may be settled in shares of Common Stock, the

10



--------------------------------------------------------------------------------



 



cash value of shares of Common Stock, or a combination. No shares of Common
Stock will be issued at the time an award of Restricted Stock Units is made.
          (e) Unless otherwise determined by the Administrator and except as
provided in (f) below, Participants holding Restricted Stock may exercise full
voting rights and other rights as a shareholder with respect to those shares
prior to the lapse of restrictions, except that the Participant may not sell,
transfer, pledge, exchange, hypothecate, or otherwise dispose of shares granted
pursuant to Restricted Stock. The transfer limitations set forth in the
preceding sentence shall not apply after the Restricted Stock becomes
transferable and no longer forfeitable. However, Participants holding Restricted
Stock Units (as opposed to Restricted Stock) shall not have any rights as a
shareholder prior to the actual issuance of shares of Common Stock.
          (f) Unless otherwise determined by the Administrator, Participants
holding Restricted Stock or Restricted Stock Units shall be entitled to receive
all dividends (or dividend equivalents) and other distributions paid with
respect to the shares underlying the Awards. Such dividends (or dividend
equivalents) may be paid in any of the following manners, as the Administration
may determine from time to time:

  (i)   in cash;     (ii)   in shares of common stock bearing no restrictions;
or     (iii)   as credits to an account established for each Participant and
invested in additional Restricted Stock or Restricted Stock Units on the
distribution date of the applicable dividends; provided that the restrictions on
any additional shares or units..

          (g) To the extent the Restricted Stock or Restricted Stock Units are
designated as “performance-based” compensation under Section 162(m) of the Code,
they shall be subject to the restrictions set forth in Section 11.
          (h) Unless an individual Award Agreement provides otherwise, if the
employment of a Participant is terminated for Cause, his or her Restricted Stock
and Restricted Stock Units shall terminate and can no longer become vested or
payable as of the Participant’s termination date.
10. Performance Awards to Employees.
          Subject to the limitations of the Plan, the Administrator may in its
sole and absolute discretion grant Performance Awards to such eligible
individuals, in such numbers, upon such terms and conditions and at such times
as the Administrator shall determine. Performance Awards may be denominated in
cash (e.g. units valued at $100) or shares of Common Stock. Performance Awards
may be settled in cash or shares of Common Stock, at the discretion of the
Administrator, as set forth in the Award Agreement.
          (a) Each grant shall specify the number of shares of Common Stock or
units to which it pertains, subject to the limitations set forth in Sections 5
and 6 of this Plan. No shares of Common Stock will be issued at the time an
award of Performance Shares is made.

11



--------------------------------------------------------------------------------



 



          (b) Each grant shall specify the performance conditions and required
period or periods (if any) of continuous service by the Participant with the
Corporation to earn the Performance Awards. The Administrator may provide that
if performance relative to the performance goals exceeds targeted levels, then
the number of Performance Awards earned shall be a multiple, not in excess of
200%, of those that would be earned for target performance. Any grant may
provide for the settlement of Performance Awards in the event of a termination
of employment or a Change in Control of the Corporation or any other similar
transaction or event. The Administrator, on the date of grant, shall determine
the maximum period over which Performance Awards may be earned, except that such
period shall not exceed 10 years.
          (c) Unless otherwise determined by the Administrator, Participants
holding Performance Awards shall not have any rights as a shareholder prior to
the actual issuance of shares of Common Stock, if applicable.
          (d) To the extent the Performance Awards are designated as
“performance-based” compensation under Section 162(m) of the Code, they shall be
subject to the restrictions set forth in Section 11.
          (e) Unless an Individual Award Agreement provides otherwise, if the
employment of a Participant is terminated for Cause, his or her Performance
Awards shall terminate and no longer be payable or settled as of the
Participant’s Termination Date.
11. Qualified Performance-Based Awards.
          The Administrator may designate whether any Award granted to a Covered
Employee is intended to qualify as “performance-based compensation” within the
meaning of Section 162(m) of the Code.
          (a) Any Award designated as intended to be performance-based
compensation shall be, to the extent required by Section 162(m) of the Code,
either (1) conditioned upon the achievement of one or more of the following
performance measures or (2) granted based upon the achievement of one or more of
the following performance measures: total shareholder return, stock price,
operating earnings, net earnings, return on equity or capital, income, level of
expenses, growth in revenue, or other performance measures deemed by the
Administrator to be appropriate.. Performance goals may be established on a
Corporation-wide basis or with respect to one or more business units or
divisions or subsidiaries. The targeted level or levels of performance (which
may include minimum, maximum and target levels of performance) with respect to
such performance measures may be established at such levels and in such terms as
the Administrator may determine, in its discretion, including in absolute terms,
as a goal relative to performance in prior periods, or as a goal compared to the
performance of one or more comparable companies or an index covering multiple
companies. When establishing performance goals for a performance period, the
Administrator may exclude any or all “extraordinary items” as determined under
U.S. generally accepted accounting principles including, without limitation, the
charges or costs associated with restructurings of the Company, discontinued
operations, other unusual or non recurring items, and the cumulative effects of
accounting changes. The Administrator may also adjust the performance goals for
any performance period as it deems equitable in recognition of unusual or
non-recurring events

12



--------------------------------------------------------------------------------



 



affecting the Corporation, changes in applicable tax laws or accounting
principles, or such other factors as the Administrator may determine; including,
without limitation, any adjustments that would result in the Corporation paying
non-deductible compensation to a Participant.
          (b) Any Award that is intended to qualify as “performance-based
compensation” shall also be subject to the following:
     (i) No later than 90 days following the commencement of each performance
period (or such other time as may be required or permitted by Section 162(m) of
the Code), the Administrator shall, in writing, (1) grant a target number of
shares or units, (2) select the performance goal or goals applicable to the
performance period and (3) specify the relationship between performance goals
and the number of shares or units that may be earned by a Participant for such
performance period.
     (ii) Following the completion of each performance period, the Administrator
shall certify in writing whether the applicable performance targets have been
achieved and the number of units or shares, if any, earned by a Participant for
such performance period.
     (iii) In determining the number of units or shares earned by a Participant
for a given performance period, subject to any applicable Award Agreement, the
Administrator shall have the right to reduce (but not increase) the amount
earned at a given level of performance to take into account additional factors
that the Administrator may deem relevant to the assessment of individual or
corporate performance for the performance period.
12. Awards to Non-Employee Directors.
          (a) Annual Grant. Following the close of business of the Corporation
on the date of the annual meeting of shareholders of the Corporation held each
year during the term of the Plan, commencing with the 2005 annual meeting, each
non-employee director who is eligible to receive an Award under the Plan shall
be granted such number of Options, shares of Restricted Stock, Restricted Stock
Units, or other forms of long-term compensation available under the Plan, as the
full Board of Directors, in its sole discretion, shall determine;
          (b) Additional Grants Upon Other Election or Appointment to the Board.
In addition to the grant of Options pursuant to Section 12(a) herein, the
Committee shall have discretion to grant Awards to any non-employee Director who
is appointed or elected to the Board of Directors at any time other than at the
annual meeting of shareholders of the Corporation.
          (c) Awards granted to non-employee directors may or may not have
similar terms as Awards to employees.
13. Nontransferability of Awards.
          (a) Awards shall not be transferable other than by will or the laws of
intestate succession. An Option shall be exercisable during the Participant’s
lifetime only by him/her or by his/her guardian or legal representative on
his/her behalf.

13



--------------------------------------------------------------------------------



 



14. Restrictions on Awards.
          (a) The Administrator may impose such restrictions on any shares
issued pursuant to the exercise of Options or the settlement of any Award
granted hereunder as it may deem advisable, including without limitation
restrictions under the Securities Act, under the requirements of the applicable
stock exchange and under any Blue Sky or securities laws applicable to such
shares. Notwithstanding any other Plan provision to the contrary, the
Corporation shall not be obligated to issue, deliver or transfer shares of
Common Stock under the Plan, or take any other action, unless such issuance,
delivery, transfer or other action is in compliance with all applicable laws,
rules and regulations (including but not limited to the requirements of the
Securities Act or withholding tax requirements). The Administrator may cause a
restrictive legend to be placed on any certificate issued pursuant to the
exercise of an Option, the vesting of Restricted Stock or the settlement of an
Award granted hereunder in such form as may be prescribed from time to time by
applicable laws and regulations or as may be advised by legal counsel.
          (b) The Administrator may postpone any grant, exercise, vesting or
payment of any Award for such time as the Administrator in its sole discretion
may deem necessary (i) to effect, amend or maintain any necessary registration
of the Plan or shares of Common Stock issuable pursuant to Awards under the
securities law; (ii) to permit any action to be taken in order to (A) list such
shares of Common Stock or other shares of stock of the Corporation on a stock
exchange if shares of Common Stock or other shares of stock of the Corporation
are not then listed on such exchange or (B) comply with restrictions or
regulations incident to the maintenance of a public market for its shares of
Common Stock or other shares of stock of the Corporation, including any rules
and regulations of any stock exchange on which the shares of Common Stock or
other shares of stock of the Corporation are listed; (iii) to determine that
such shares of Common Stock are exempt from such registration or that no action
of the kind referred to in (ii)(B) above needs to be taken; (iv) to comply with
any other applicable law, including without limitation, securities law; (v)
during any such time the Corporation or any Related Corporation is prohibited
from doing any such acts under applicable law, including without limitation,
during the course of any investigation or under any contract, loan agreement or
covenant or other agreement to which the Corporation or Related Corporation is a
party; (vi) to otherwise comply with any prohibition on such acts or payments
during any applicable blackout period; and the Corporation shall not be
obligated by virtue of any Award Agreement or any other provision of the Plan to
recognize the grant, exercise, vesting or payment of an Award or to grant, sell
or issue shares of Common Stock or make any other payments under such
circumstances. Any such postponement shall not extend the term of the Award and
neither the Corporation nor the Administrator shall have any obligation or
liability to any Participant or to any other person with respect to shares of
Common Stock or payments to which the Award shall lapse because of such
postponement.
15. No Right to Employment.
          Nothing in the Plan shall confer upon the Participant any right to
continue in the employment or service of the Corporation or a Related
Corporation, or to interfere in any way with the right of the Corporation or a
Related Corporation to terminate the Participant’s employment or service at any
time for any reason whatsoever.

14



--------------------------------------------------------------------------------



 



16. Amendment and Termination.
          The Plan may be amended or terminated at any time by the Board of
Directors of the Corporation; provided, that approval of an amendment to the
Plan by the shareholders of the Corporation shall be required to the extent, if
any, that shareholder approval of such amendment is required by applicable law,
rule or regulation, including, by way of illustration and not limitation, any
amendment that would increase the number of shares of Common Stock that may be
issued under the Plan or modify the requirements for eligibility for
participation or change the performance objectives with respect to Awards to
Covered Employees if such Awards are intended to qualify as “performance-based
compensation” under Section 162(m) of the Code. In addition, in no event shall
the Company reprice any outstanding Option (or cancel and regrant a new Option
with a lower Option Price) without shareholder approval.
17. Withholding.
          The Corporation shall withhold all required local, state and federal
taxes from any amount payable in cash with respect to an Award. The Corporation
shall require any recipient of an Award payable in shares of the Common Stock to
pay to the Corporation in cash the amount of any tax or other amount required by
any governmental authority to be withheld and paid over by the Corporation to
such authority for the account of such recipient. Notwithstanding the foregoing,
the Corporation may establish procedures to permit or require a recipient to
satisfy such obligation in whole or in part, and any other local, state or
federal income tax obligations relating to such an Award (but only up to the
statutory minimum), by electing (the “election”) to have the Corporation
withhold shares of Common Stock from the shares to which the recipient is
entitled. The number of shares to be withheld shall have a Fair Market Value as
of the date that the amount of tax to be withheld is determined as nearly equal
as possible to (but not exceeding) the amount of such obligations being
satisfied. Each election must be made in writing to the Administrator in
accordance with election procedures established by the Administrator.
18. Applicable Law.
          Except as otherwise provided herein, the Plan shall be construed and
enforced according to the laws of the State of North Carolina.
19. Change of Control.
          (a) Unless the Committee determines otherwise at the time of grant and
sets forth in the Award Agreement, in the event the Awards are assumed by an
acquirer in accordance with (c) below and a Participant’s employment or service
is involuntarily terminated without Cause during the 24-month period following a
Change of Control:
     (i) all Options, Restricted Stock and Restricted Stock Units outstanding as
of the date of such Change of Control shall become fully vested and payable and,
if applicable, exercisable, whether or not then vested or exercisable as of such
termination of the Participant’s employment or service; and

15



--------------------------------------------------------------------------------



 



     (ii) all Performance Awards shall vest at target and be paid pro-rata based
on completed days in the performance period, as of the date of Participant’s
termination of employment or service.
          (b) Notwithstanding the foregoing, if the Committee reasonably
determines, in good faith, prior to the Change of Control that such outstanding
Awards will not be assumed as described in (c) below (such assumed Awards being
referred to as “Assumed Awards”) by the acquirer, the Awards shall immediately
become full vested (at target for Performance Awards) and, if applicable,
exercisable and payable. Additionally, in that case, in the event of or in
anticipation of the Change of Control, the Committee in its discretion (i) may
declare that some or all outstanding Options previously granted under the Plan
shall terminate as of the date before or on the Change of Control without any
payment to the holder of the Option, provided the Committee gives prior written
notice to the Participant of such termination and gives such Participant the
right to exercise his or her outstanding Options before such date or (ii) may
terminate before or on the Change of Control some or all outstanding Options
previously granted under the Plan in consideration of payment to the holder of
the Option, with respect to each shares of Common Stock for which the Option is
then exercisable, of the excess, if any, of the Fair Market Value on such date
of the Common Stock subject to the exercisable portion of the Option over the
Option Price. The payment described in (ii) above may be made in any manner the
Committee determines, including cash, stock or other property. In the event of
or in anticipation of a Change of Control, the Committee in its discretion also
may take such action to provide that all Restricted Stock and Restricted Stock
Units outstanding shall become fully vested and payable and all Performance
Awards shall vest and be payable pro rata as described above. The Committee may
take the actions described in this Section 19(b), other than the accelerated
vesting which applies to all outstanding Awards, with respect to some or all
outstanding Awards or on an Award-by-Award basis, which actions need not be
uniform with respect to all outstanding Awards.
          (c) Assumed Awards must: (i) be based on securities which are traded
on an established United States securities market, or which will be so traded
within 60 days of the Change of Control; (ii) provide the Participant with
rights and entitlements substantially equivalent to or better than the rights,
terms and conditions applicable under the original Award, including, but not
limited to, an identical or better exercise or vesting schedule and identical or
better timing and methods of payment; and (iii) have substantially equivalent
economic value to the original Award (determined at the time of the Change of
Control).
     20. General Provisions.
          (a) This Plan, insofar as it provides for Awards, shall be unfunded,
and the Corporation shall not be required to segregate any assets that may at
any time be represented by Awards under this Plan. Any liability of the
Corporation or any person with respect to any Award under this Plan shall be
based solely upon any contractual obligations that may be created thereto. No
such obligation of the Corporation shall be deemed to be secured by any pledge
of, or other encumbrance on, any property or assets of the Corporation or any
Related Corporation.

16



--------------------------------------------------------------------------------



 



          (b) Nothing in this Plan shall be construed to limit the authority of
the Corporation to exercise its corporate rights and powers, including, by way
of illustration and not by way of limitation, the right to grant Awards for
proper corporate purposes other than under the Plan to any employee or to any
other person, firm, corporation, association or other entity, or to grant Award,
or assume such Awards of any person, in connection with any acquisition,
purchase, lease, merger, consolidation, reorganization, or otherwise, of all or
part of the business or assets of any person, firm, corporation, association or
other entity.
          (c) Notwithstanding any other provision hereof, the Committee may
grant Awards in substitution for performance shares, incentive awards, stock
awards, stock options, stock appreciation rights or similar awards held by an
individual who becomes a key employee or non-employee director of the
Corporation or a key employee of a Related Corporation in connection with a
transaction described in Section 424(a) of the Code (or which would be so
described if the substitution or assumption under that Section had occurred)
with the Corporation or a Related Corporation. Notwithstanding any other
provisions of this Plan (other than the limitations of Section 5), the terms of
such substitute Awards shall be as the Committee, in its discretion, determines
is appropriate.
          IN WITNESS WHEREOF, this 2005 Equity Incentive Plan has been executed
in behalf of the Corporation as of the ___ day
of                                         .

            INSTEEL INDUSTRIES, INC.
      By:           Title:       

     
Attest:
   
 
   
 
Secretary
   
 
   
[Corporate Seal]
   

17